Name: 81/210/EEC: Council Decision of 27 March 1981 appointing a full member of the Advisory Committee on Safety, Hygiene and Health Protection at Work
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-04-11

 Avis juridique important|31981D021081/210/EEC: Council Decision of 27 March 1981 appointing a full member of the Advisory Committee on Safety, Hygiene and Health Protection at Work Official Journal L 100 , 11/04/1981 P. 0022 - 0022****( 1 ) OJ NO L 185 , 9 . 7 . 1974 , P . 15 . COUNCIL DECISION OF 27 MARCH 1981 APPOINTING A FULL MEMBER OF THE ADVISORY COMMITTEE ON SAFETY , HYGIENE AND HEALTH PROTECTION AT WORK ( 81/210/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO THE COUNCIL DECISION OF 27 JUNE 1974 ON THE SETTING UP OF AN ADVISORY COMMITTEE ON SAFETY , HYGIENE AND HEALTH PROTECTION AT WORK ( 1 ), AND IN PARTICULAR ARTICLE 4 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 23 NOVEMBER 1978 APPOINTING FULL MEMBERS AND ALTERNATE MEMBERS OF THE ADVISORY COMMITTEE ON SAFETY , HYGIENE AND HEALTH PROTECTION AT WORK FOR THE PERIOD ENDING ON 22 NOVEMBER 1981 , WHEREAS ONE FULL MEMBER ' S SEAT IN THE GOVERNMENT REPRESENTATIVES ' CATEGORY OF THE AFOREMENTIONED COMMITTEE HAS FALLEN VACANT FOLLOWING THE RESIGNATION OF MR CASHELL , NOTIFIED TO THE COUNCIL ON 13 MARCH 1981 ; HAVING REGARD TO THE CANDIDATE PROPOSED ON 13 MARCH 1981 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR PATRICK HAYDEN IS HEREBY APPOINTED FULL MEMBER OF THE ADVISORY COMMITTEE ON SAFETY , HYGIENE AND HEALTH PROTECTION AT WORK IN PLACE OF MR CASHELL FOR THE REMAINDER OF THE LATTER ' S TERM OF OFFICE , WHICH RUNS UNTIL 22 NOVEMBER 1981 . DONE AT BRUSSELS , 27 MARCH 1981 . FOR THE COUNCIL THE PRESIDENT G . BRAKS